Citation Nr: 9901438	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-18 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, including symptoms claimed to represent an 
undiagnosed illness related to military service in Southwest 
Asia during the Persian Gulf War.  

2.  Entitlement to service connection for a skin disorder, 
including symptoms claimed to represent an undiagnosed 
illness related to military service in Southwest Asia during 
the Persian Gulf War. 

3.  Entitlement to service connection for a disorder 
manifested by pain and inflammation of multiple joints, 
including symptoms claimed to represent an undiagnosed 
illness related to military service in Southwest Asia during 
the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had verified active military service: from July 
1975 to July 1979 and from November 1990 to July 1991.  The 
veteran also had over three years of active military service 
prior to July 1975, the dates of which are not verified in 
the record.  

By a February 1994 rating action, the RO denied service 
connection for skin rash, inflammation of the knees and 
inflammation of the feet, ankles and other joints.  By an 
October 1994 rating action, the RO granted service connection 
for eczema of the face.  By the same rating action, the RO 
also denied service connection for stomach virus, to include 
peptic ulcer disease, and for a foot infection.  In March 
1996, the Board of Veterans' Appeals (Board) remanded the 
veteran's claims to the RO for additional development.  

Upon the Boards review of the hearing transcript and various 
written statements filed by the veteran and his 
representative, it has become apparent that the veteran has 
essentially been seeking service connection for his various 
gastrointestinal, skin and orthopedic symptoms on a direct 
basis and, alternatively, as manifestations of an undiagnosed 
illness resulting from his service during the Gulf War, under 
38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1998).  
The veteran's claims concerning an undiagnosed illness are 
based on his service in Southwest Asia during the Gulf War, 
which is confirmed on his Form DD-214.  The issues before the 
Board have been expanded accordingly.  

In November 1994 and August 1995, the veteran indicated in 
writing that he wanted to testify at the RO before a member 
of the Board.  In June 1996, the veteran indicated instead 
that he wanted to testify at the RO before a local hearing 
officer.  This local hearing was conducted in January 1997.

REMAND 

In its March 1996 remand, the Board noted that the RO had 
obtained some, but not all, of the veteran's service medical 
records.  Specifically, certain medical records pertaining to 
the veteran's second period of service, including the report 
of a separation examination in 1991, were not on file.  In 
January 1997, additional medical records relating to the 
veteran's second period of service were received from the 
National Personnel Records Center (NPRC) and associated with 
the claims file.  These records include a Report of Medical 
History, which indicates that the veteran was examined for 
separation purposes on May 14, 1991.  However, the records do 
not include a copy of the actual separation examination 
report.  The RO should persist in its attempts to locate the 
record of the separation examination apparently conducted on 
May 14, 1991, and associate it with the claims file, or 
otherwise document why the separation examination report is 
not available.

The United States Court of Appeals for Veterans Claims 
(Court), in a recently issued decision, held that a remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders, and imposes upon 
the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  The Court 
stated that where  the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its remand, the Board had also asked that the veteran be 
examined to determine the etiology of his claimed disorders.  
Specifically, with the claims folder available for their 
review, the VA examiners were to state whether it was at 
least as likely as not that the symptoms experienced during 
the Gulf War were manifestations of any claimed disorder.  
The veteran underwent several examinations for VA purposes in 
April 1996.  However, the VA examiners did not indicate that 
they had reviewed the claims file, nor did they provide the 
opinion requested.  Moreover, in the Alimentary 
Appendages examination report, the VA examiner noted that 
an upper gastrointestinal series had been ordered.  This 
series was conducted in May 1996, and the radiologist 
recommended that an endoscopy be performed.  The endoscopy 
was performed in October 1996, but the original VA examiner 
has not appended his original report based on the results of 
either the upper GI series or the endoscopy.  A review of 
these test results by a VA examiner, following a new 
gastrointestinal examination and a confirmed review of the 
veteran's claims file, is needed.  Further orthopedic and 
dermatological examinations are also necessary.  

As noted above, the veteran has claimed, in part, that his 
symptoms may be manifestations of an undiagnosed illness 
resulting from his service in the Gulf War.  The claim has 
not been reviewed in light of the provisions of 38 C.F.R. 
§ 3.317, under which service connection may be granted for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in 
Southwest Asia theater of operations during the Gulf War, or 
to a degree of 10 percent or more not later than December 31, 
2001.  The RO must consider the claims under 38 C.F.R. 
§ 3.317 (1998), and provide the veteran with the text of this 
regulation in a supplemental statement of the case if the 
claim is disallowed, together with an explanation of the 
basis for the decision.  

In addition, the Board notes that under the provisions of VBA 
Circular 20-92-29 (Revised July 2, 1997), the RO is required 
in claims alleging disability from exposure to environmental 
agents while in the Persian Gulf to undertake all required 
development action, including requesting a VA general medical 
examination.  Other specialist examinations are to be 
ordered as appropriate.  In addition, VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The new VA examinations of the 
veteran should be conducted in accordance with these 
guidelines and the RO is advised to provide the examiner with 
a copy of the guidelines prior to scheduling the examination.  
The RO is advised to make certain that the examinations 
conform precisely to the guidelines before readjudicating the 
issues.  

The most recent records pertaining to post-service treatment 
of the veteran were last associated with the claims file in 
June 1997.  To ensure that the veteran's claims will receive 
a fully informed evaluation, clinical data taking into 
account treatment of the veteran since June 1997 should be 
obtained and reviewed. 

Under the circumstances described above, this case is 
remanded to the RO for the following actions:

1.  The RO should contact the NPRC and 
any other relevant sources and attempt to 
obtain the report of the veteran's 
separation examination, apparently 
conducted on May 14, 1991.  Efforts 
should persist until the report is 
received or until the service department 
has certified that all possible locations 
have been searched and that further 
attempts to find it would be futile.  To 
complete the record, the RO should 
request service department certification 
of the dates of all periods of military 
service before July 1975.  

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
the veteran has received for 
gastrointestinal symptoms, symptoms of 
the skin and/or joint pain and 
inflammation.  These include any such 
records from the VAMC in Charleston, 
South Carolina.  All records so received 
should be associated with the claims 
folder.  

3.  Following completion of the above 
development, the veteran should be 
afforded VA gastrointestinal, 
dermatological and orthopedic 
examinations, as detailed below and as 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998, memorandum 
described above.  The claims folder, a 
copy of this REMAND and a copy of the 
February 6, 1998 memorandum containing 
the Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiners in connection with the 
examinations.  The examiners are asked to 
confirm in their reports that they have 
reviewed the veteran's claims file.  

a.  The gastrointestinal examiner 
should conduct a comprehensive 
examination of the veteran's 
gastrointestinal system, 
following the February 6, 1998 
memorandum.  The veteran should 
be requested to specify the 
complaints pertaining to his 
gastrointestinal system.  The 
examiner should record details 
about the onset, frequency, 
duration and severity of such 
symptoms and state what 
precipitates and what relieves 
them.  The examiner should review 
the upper GI series conducted in 
May 1996 and the endoscopy 
conducted in October 1996.  Any 
additional X-rays and/or tests 
indicated should be conducted.  
If new X-rays and/or tests are 
conducted, the VA examiner should 
review the results and annotate 
his or her report.  The examiner 
should then indicate which 
symptoms and abnormal physical 
findings can be attributed to a 
known clinical diagnosis and 
which cannot be attributed to a 
known clinical diagnosis.  If the 
symptoms and abnormal physical 
findings can be attributed to a 
known clinical diagnosis, the 
examiner should state whether it 
is at least as likely as not that 
the veteran's symptoms 
experienced during service were 
manifestations of the diagnosed 
disorder.  If the symptoms and 
abnormal physical findings cannot 
be attributed to a known clinical 
diagnosis and thus represent an 
undiagnosed illness, the examiner 
should state the time of onset of 
such illness.  

b.  The dermatological examiner 
should conduct a comprehensive 
examination of the veteran's 
skin, following the February 6, 
1998 memorandum.  The veteran 
should be requested to identify 
which areas of his skin are 
affected by disability and to 
specify the complaints pertaining 
to each such area .  The examiner 
should record details about the 
onset, frequency, duration and 
severity of the reported symptoms 
pertaining to each affected area 
and state what precipitates and 
what relieves the symptoms.  The 
examiner should then indicate 
which symptoms and abnormal 
physical findings can be 
attributed to a known clinical 
diagnosis and which cannot be 
attributed to a known clinical 
diagnosis.  If the symptoms and 
abnormal physical findings can be 
attributed to a known clinical 
diagnosis, the examiner should 
state whether it is at least as 
likely as not that the veteran's 
symptoms experienced during 
service were manifestations of 
the diagnosed disorder.  If the 
symptoms and abnormal physical 
findings cannot be attributed to 
a known clinical diagnosis and 
thus represent an undiagnosed 
illness, the examiner should 
state the time of onset of such 
illness.  

c.  The orthopedic examiner 
should conduct a comprehensive 
examination of the veteran's 
joints, following the February 6, 
1998 memorandum.  The veteran 
should be requested to identify 
each joint affected by disability 
and to specify the complaints 
pertaining to each joint.  The 
examiner should record details 
about the onset, frequency, 
duration and severity of the 
reported symptoms pertaining to 
each affected joint and state 
what precipitates and what 
relieves the symptoms.  It should 
be indicated whether there is 
swelling of any joint and whether 
there is any objective evidence 
of pain.  The examiner should 
then indicate which symptoms and 
abnormal physical findings can be 
attributed to a known clinical 
diagnosis and which cannot be 
attributed to a known clinical 
diagnosis.  Concerning any 
limitation of motion, the 
examiner should note whether any 
limitation is due to poor 
conditioning or other such 
factors as opposed to a 
manifestation of an undiagnosed 
illness.  If the symptoms and 
abnormal physical findings can be 
attributed to a known clinical 
diagnosis, the examiner should 
state whether it is at least as 
likely as not that the veteran's 
symptoms experienced during 
service were manifestations of 
the diagnosed disorder.  If the 
symptoms and abnormal physical 
findings cannot be attributed to 
a known clinical diagnosis and 
thus represent an undiagnosed 
illness, the examiner should 
state the time of onset of such 
illness.  

5.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veterans claims, including his potential 
entitlement under 38 C.F.R. § 3.317 
(1998)  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.  The SSOC should specifically 
consider and cite the regulations under 
38 C.F.R. § 3.317 (1998).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is so informed.  The purpose of this remand 
is to ensure due process and obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the veteran's claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
R. L. SHAW
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
